Case 15-35823-KLP         Doc 62    Filed 04/13/21 Entered 04/13/21 14:05:14           Desc Main
                                    Document     Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


IN RE:                                         )
                                               )
SHANNON DIXON STRAUB                           )       Case No. 15-35823-KLP
                                               )       Chapter 13
                       Debtor                  )

                      WITHDRAWAL OF MOTION TO AVOID LIENS


         COMES NOW the Debtor, by counsel, and hereby Withdraws the Motion to Avoid Liens

previously filed herein (Docket No. 56).


                                               Respectfully submitted,

                                               SHANNON DIXON STRAUB
                                               By Counsel



/s/ James E. Kane
James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor

                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 13, 2021, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to all parties registered to receive notice thereof.

                                               /s/ James E. Kane
                                               Counsel for Debtor
